Citation Nr: 0304647	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  98-11 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert E. P. Jones




INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  This rating decision denied the veteran's 
claim that new and material evidence had been submitted 
sufficient to reopen his claim for service connection for a 
back disorder.  In an August 2000 decision, the Board found 
that new and material evidence had been submitted to reopen 
the veteran's claim.  The August 2000 decision also remanded 
the veteran's claim of entitlement to service connection for 
a back disorder to the RO for further development.  The 
development has been completed to the extent possible and the 
veteran's claim is now ready for appellate review by the 
Board.

The veteran was scheduled a hearing before a Member of the 
Board in March 2003.  In a February 2003 letter, the veteran 
withdrew his request for such a hearing and requested that 
his claim be submitted to the Board for review, based on the 
evidence already of record.


FINDING OF FACT

The veteran's current back disability, ankylosing 
spondylitis, was initially clinically demonstrated years 
after service, and has not been shown by competent evidence 
to be etiologically related to the veteran's military 
service.


CONCLUSION OF LAW

A chronic back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 
C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
appellant and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
its duty to assist an appellant in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)).  This law eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
the claimant's and VA respective development 
responsibilities.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  Regulations implementing 
the VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) [codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
appellant's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the appellant's claim has proceeded 
in accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The February 1998 rating decision, the statement of the case 
(SOC), and the supplemental statements of the case, notified 
the appellant of the reasons and bases for the decision, the 
relevant law and regulations, and of the evidence necessary 
to substantiate his claim.  Additionally, he was notified by 
VA letter dated in June 2002 of the evidence he needed to 
provide and what development action the VA would undertake.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  The Board finds that reasonable 
efforts have been made to assist the appellant in obtaining 
evidence necessary to substantiate his claim.

Service medical records and post service VA medical records 
have been obtained.  The RO has obtained private medical 
records on behalf of the veteran.  The veteran has also been 
provided VA examinations.  The VA has attempted to obtain 
additional service medical records and additional VA medical 
records described by the veteran, but has been unsuccessful.  
An August 2002 supplemental statement of the case informed 
the veteran that the service medical records, and the Iowa 
City VA Medical Center records described by the veteran could 
not be obtained.  The veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  The Board notes that the 
veteran has submitted private medical records.  In a June 
2002 document, the veteran stated that he had no further 
evidence to submit.  There is no indication that there exists 
any further obtainable evidence which has a bearing on the 
issue decided below.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

VA law and regulations provide that service connection may be 
established for a disability resulting from personal injury 
incurred or disease contracted in the line of duty or for 
aggravation of a preexisting injury or disease contracted in 
the line of duty, in active military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

Arthritis manifested, or shown to have been aggravated, to a 
compensable degree within one year of separation from service 
shall be granted service connection, even though there is no 
record of such disease in service.  38 C.F.R. § 3.309 (2002); 
38 C.F.R. § 3.307 (as amended by 67 Fed. Reg. 67792 - 67793 
(Nov. 7, 2002)). 

The regulations also state that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service medical records reveal that the veteran was seen in 
April 1967 with complaints of back trouble.  X-ray 
examination of the back at that time was negative.  Mild 
strain was clinically suspected.  He was placed on light duty 
status for 72 hours.  In January 1968, the veteran reported a 
history of recurrent back pain when he was seen for 
examination for separation from service.  He indicated that 
he had injured his back falling off a tank.  The separation 
examination report indicates that there was no disability of 
the spine found.

Records from a private chiropractor, H. E. B., D.C., indicate 
that he treated the veteran for low back problems from 
September 1970 to November 1971.  The veteran reported to Dr. 
B., that while in Vietnam in 1968, he was thrown clear of a 
tank when it hit a land mine.  The veteran indicated that he 
had pain in the low back, left hip, and down the left leg.  
Dr. B.'s records indicate that X-rays in September 1970 
revealed that the veteran had increased L5-S1 disc space.  

A June 1973 statement from a chiropractor, J.F.W., D.C., 
indicates that X-rays of the veteran's spinal column revealed 
changes which appeared in Dr. W.'s opinion as the first step 
in the progression of a condition known as ankylosing 
spondylitis.  

An April 1974 private medical record indicated that the 
veteran had marked restriction of lumbar cervical spine 
motion.  The veteran reported a history of cervical spine 
trauma several years before, while in the military.  X-rays 
revealed no pathology.  The examiner thought that the veteran 
had severe muscular strain.  

The veteran was treated for back complaints by Dr. C.F.S., 
from May 1973 to August 1977.  In May 1973, the veteran 
complained of chronic pain in the, hips, legs and upper 
dorsal spine since he got out of the service in 1968.  The 
veteran reported that he had been blown out of a vehicle in 
Vietnam, with no real injury.  The veteran further stated 
that he had been examined at the Iowa City Veteran's Hospital 
in approximately 1969 and nothing was found.  As noted above, 
the Iowa City VA Medical Center (VAMC) was contacted and the 
VAMC indicated that they did not have records as described by 
the veteran.

A January 1977 private medical record contains a diagnosis of 
ankylosing spondylitis.  A November 1977 record indicates 
that the veteran had had back problems for over a year, but 
the exact date of onset was unknown by the veteran.  The 
veteran reported that in 1976 he began noticing decreased 
range of motion of his cervical and thoracic spine areas.

On VA examination in November 1983 the veteran complained of 
low back pain, which he asserted began with a back injury 
which occurred while he was serving in Vietnam.  X-rays 
revealed ankylosing spondylitis.  Mylagia of the 
supraspinatus muscles, bilaterally, was diagnosed on physical 
examination.

The veteran was afforded a VA examination in January 1998.  
The veteran gave a history of being blown off a tank and he 
reported that his low back hurt at that time.  The VA 
examiner reviewed the veteran's claims file and examined the 
veteran.  The VA examiner diagnosed severe ankylosing 
spondylitis.  The examiner expressed the opinion that the 
veteran's ankylosing spondylitis was unrelated to the 
veteran's service.

The veteran submitted an August 1998 medical statement from 
R. R. D., M.D.  Dr. D. stated that the veteran had been under 
his care for many years.  Dr. D. indicated that ankylosing 
spondylitis, with severe loss of mobility, started in 
approximately 1969 as a result of severe back injury in the 
military.  It was also Dr. Dohner's opinion that it was 
likely probable that the current problem could stem from, or 
at least have been aggravated by, that injury.

The RO obtained copies of the Dr. D's treatment of the 
veteran.  These treatment records are dated from January 1980 
to August 2000 and include records from other physicians.  
These records reflect that the veteran reported having had 
ankylosing spondylitis since 1969.  However, none of the 
actual treatment records reveal that any of the veteran's 
treating physicians thought that the veteran's ankylosing 
spondylitis had begun in service, or that the veteran's 
ankylosing spondylitis was related to an inservice injury.

The veteran was afforded another VA examination in June 2002.  
The VA examiner noted that he had examined the veteran's 
claims file, both prior to seeing the veteran, and with the 
veteran present.  The examiner noted that the veteran 
reported he had had a back injury while serving in Vietnam, 
with some stiffness associated with that injury.  It was 
further reported that, at some later time, the veteran was 
diagnosed with ankylosing spondylitis.  The examiner noted 
that ankylosing spondylitis is a disorder caused by the 
body's inappropriate immune response.  He noted that it is 
believed that typically a preceding illness is required to 
trigger an immune reaction, which causes the clinical 
syndrome associated with ankylosing spondylitis.  The 
examiner went on to state that current medical literature 
does not support ankylosing spondylitis as being caused by a 
preceding trauma.  He noted that it is possible that the 
combination of ankylosing spondylitis and a previous injury 
would be worse than either alone.  However, once the 
ankylosing spondylitis became severe, as in the veteran's 
case, a preceding injury would have little, if any, impact 
upon a person's clinical syndrome.  Consequently, it was the 
VA examiner's opinion that it was less likely than not that 
the veteran's prior injury impacted the veteran's ankylosing 
spondylitis or his current clinical syndrome to a significant 
degree.

The veteran's service medical records do reveal that the 
veteran had back complaints in service.  However, X-rays of 
the veteran's back at that time were normal, and the 
veteran's complaints were attributed to mild strain.  No 
chronic back disability was diagnosed during service or 
within a year of discharge from service.

The veteran asserts that his current back disability, 
ankylosing spondylitis developed as a result of an inservice 
back injury.  He further points out that he is entitled to 
service connection for his back disability because he is a 
combat veteran.  He maintains that 38 U.S.C. 1154 provides 
that satisfactory lay or other evidence that an injury of 
disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service even though there is no official record of 
such incurrence or aggravation.  The Board notes that the VA 
accepts that the veteran had a back injury and back 
complaints during service.  However, there is no showing that 
the injury in service resulted in a chronic back disability, 
the veteran was only thought to have mild back strain at that 
time.  While 38 U.S.C.A. § 1154 provides that VA must accept 
that the veteran had a back injury in service, the veteran 
must still prove that his current back disability, ankylosing 
spondylitis, is related to the injury in service.  As a 
layperson he is not competent to render a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The veteran's current back disability, ankylosing spondylitis 
was first diagnosed in June 1973, more than five years after 
discharge from service.  There is only one medical opinion of 
record, the August 1998 opinion of Dr. D., indicating that 
the veteran's current back disability, ankylosing 
spondylitis, is related to an injury in service.  However, 
the record does not indicate that Dr. D. reviewed the 
veteran's complete medical history prior to making his 
opinion.  Nor did Dr. D. provide reasons and bases to 
substantiate his opinion.  

The Board notes that there are two medical opinions from VA 
physicians indicating that the veteran's current back 
disability is not related to an injury in service.  The Board 
finds that the opinions of the January 1998 and June 2002 VA 
examiners to be more probative than the opinion of Dr. D.  
Both of the VA examiners had the veteran's claims file to 
examine prior to examination of the veteran.  Both of the VA 
examiners were of the consistent opinion that the veteran's 
current back disability, ankylosing spondylitis, was 
unrelated to an inservice back injury.  Furthermore, the June 
2002 VA examiner gave reasons and bases for his opinion.  He 
pointed out that sound medical principles indicated that 
ankylosing spondylitis was not caused by trauma.  Since the 
most probative evidence, and as such, the greater weight of 
the evidence, indicates that the veteran's current back 
disability, ankylosing spondylitis, was not incurred in or 
aggravated by active service, service connection for that 
disability is not warranted.


ORDER

Entitlement to service connection for a back disorder is 
denied.


	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

